Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objected Informalities
The disclosure is objected to because of the following informalities:
In The Claims
Claim 20, line 3, “receive” should be -- receiving --.
Claim 20, line 7, “filter” should be -- filtering --.
Claim 20, line 11, “analyze” should be -- analyzing --.
Appropriate correction is required.
Rejection under 35 U.S.C. 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Rejection under 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-12, 15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuhrer et al. (2005/0006577).
	Fuhrer et al. (2005/0006577) discloses, in figs. 1-24, a system and/or method, which includes:
Regarding claim 1: an ion detector 40 arranged to detect ions 5 during operation of the system and to generate a signal pulse in response to the detection of an ion (see fig. 1), the signal pulse having a peak amplitude related to at least one operational parameter of the system (see [0058], [0069], [0073], [0076], [0081], [0085]); and 
a signal processing apparatus 50 which is in communication with the ion detector 40 to analyze signal pulses from the ion detector 40 (see fig. 1), determines 
Regarding claim 2: the discriminator circuit is an analog circuit (see [0118], [0124], [0128]).
Regarding claim 3: the operation parameter is selected from the group consisting of a mass-to-charge ratio of the detected ions and a count rate of the detected ions (see figs. 17 and 18).
Regarding claim 5: the signal processing apparatus 50 comprises a memory storing a lookup table (see fig. 8) relating different values for the at least one operational parameter to different thresholds for the discriminator circuit, and the signal processing apparatus 50 is programmed to vary the threshold according to the lookup table.
Regarding claim 6: the signal processing apparatus 50 is programmed to vary the threshold based on measurement of the at least one operational parameter during operation of the system (see figs. 2-5, 8).
Regarding claim 7: the signal processing apparatus 50 is programmed to vary the threshold using feedback based on a detected ion count rate during operation of the system (see fig. 23, [0052], [0105], [0117], [0126]-[0128]).

Regarding claim 10: the signal processing apparatus 50 further comprises an amplifier 51 arranged to receive signals from the ion detector 40 and send amplified signals to the discriminator circuit 57 (see figs. 3-7).
Regarding claim 11: the ion detector is a discrete-dynode detector (see [0098], [0106]).
Regarding claim 12: the system is a mass spectrometry (MS) system comprising an ion source 1 (see fig. 1, abstract, [0002], [0013]-[0019]).
Regarding claims 15 and 20: claims 15 and 20 are similar as claim 1 and additional a series of electrical pulses from an ion detector, (see ions extracted in sequence to produce extracted ions so that the extracted ions are detected by the ion detector 40 to produce a series of electrical pulses [0013], [0014], [0019], [0021], [0026], [0027], claim 30), filtering the series of electrical pulses using a discriminator having a variable threshold to provide a series of filtered electrical pulses, the filtering comprises adjusting the variable threshold based on a value of the operational parameter for each electrical pulse (see the variable threshold levels are selected based on a value of the operational parameter for each electrical pulse to filter the series of electrical pulses [figs. 2-5, 8-10, 207 threshold adjustment in fig. 12).

Regarding claim 19: the information about the one or more ions comprises a mass of each of the one or more ions (see [0012], [0073], [0076], [0085], [0086], [0102], [0104], [0117], [0126], [0130]).
Rejection under 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fuhrer et al. (2005/0006577) in view of Collings et al. (2015/0325420).
	Fuhrer et al. (2005/0006577) discloses all the features as discussed above except an inductively coupled plasma MS (ICP-MS) system as recited in claim 13; and a quadrupole mass analyzer in an ion path from the ion source to the ion detector as recited in claim 14.
	Using the inductively coupled plasma MS (ICP-MS) system and the quadrupole mass analyzer in an ion path from the ion source to the ion detector are considered to be obvious variation in design, since it is well known in the art that Collings et al. (2015/0325420) discloses a mass spectrometry detection system including an inductively coupled plasma (ICP) ion source (see [0047]) and a quadrupole mass analyzer 20, 30, 40, 50, 60 located in an ion path from an ion source 12 to an ion detector 14 (see fig. 8), thus would have been obvious to one skilled in the art to use the inductively coupled plasma MS (ICP-MS) system and the quadrupole mass analyzer in an ion path from the ion source to the ion detector in the Fuhrer et al. (2005/0006577) time of flight mass spectrometer system for analyzing ions. 
Claims 4, 8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881